department of the treasury internal_revenue_service washington d c date number release date tl-n-10306-94 cc intl br5 uilc internal_revenue_service national_office field_service_advice memorandum for associate district_counsel jeffrey l dorfman chief cc intl br5 from subject this field_service_advice responds to your memorandum dated date field_service_advice is not binding on examination or appeals and is not a final case determination this document is not to be cited as precedent legend district_counsel taxpayer parent finance sub x finance sub u corporation a country x country a y s ss uu t u d e f z a tl-n-10306-94 issue whether the interest_expense and currency gain arising from a loan between the taxpayer and finance sub x the loan may be disregarded for federal_income_tax purposes as lacking economic_substance conclusion the interest_expense deducted by the taxpayer under sec_163 a and currency gain arising from the loan should be disregarded for federal_income_tax purposes as lacking economic_substance 364_us_361 364_f2d_734 2nd cir facts the taxpayer is a wholly-owned subsidiary of parent a large publicly-traded foreign_corporation organized in country x parent has business operations all over the world and directly or indirectly owns many subsidiaries including subsidiaries organized in the united_states such as the taxpayer the taxpayer is a u s holding_company that owns a number of u s operating subsidiaries during the years in issue the taxpayer and its subsidiaries carried on a number of different businesses in the united_states and filed consolidated federal_income_tax returns parent owns two subsidiaries finance sub x and finance sub u that raise capital for parent and its other subsidiaries finance sub x and finance sub u are organized under the laws of country x and the united_states respectively because it is owned directly by parent finance sub u is not includible in the consolidated federal_income_tax return filed by the taxpayer parent also owns corporation a a foreign_subsidiary organized and doing business in country a corporation a sold property to an unrelated party in exchange for ss of country a currency which was equal to about uu u s dollars corporation a loaned the country a currency it received to finance sub x on date e finance sub x loaned the country a currency to the taxpayer for y months at s interest rate a very high rate of interest hereinafter this transaction is referred to as the loan the loan was repaid on f a few weeks after its due_date all section references are to the internal code revenue code or treasury regulations in effect during the years at issue tl-n-10306-94 the loan had an unusually high interest rate because the loan was denominated in the currency of country a the taxpayer claims that commercial loans between unrelated parties denominated in country a currency accrued interest at a rate similar to the interest rate charged on the loan at the time the loan was made on the date of the loan the taxpayer did not need to borrow funds from finance sub x to finance its business activities because the taxpayer was adequately capitalized and generated sufficient funds internally to meet its needs in addition the taxpayer had access to funds through various credit lines with commercial banks under its credit lines the taxpayer could borrow up to u u s dollars which is an amount greater than the amount borrowed through the loan the interest rate on any loans made under the credit lines would have been substantially less than the interest rate on the loan the taxpayer claims to have transferred most of the loan proceeds to finance sub u to repay u s dollar denominated debts owed to finance sub u the debts repaid by the taxpayer were earning interest at a rate of t percent a dollar interest rate substantially less than the foreign_currency related interest rate payable on the loan finance sub u appears to have used the funds received from the taxpayer to retire commercial paper issued to the public which was also accruing interest at a rate of t percent at the time of the loan finance sub x owed money to finance sub u finance sub x did not use the funds borrowed from corporation a to repay these debts instead finance sub x loaned these funds to the taxpayer and the taxpayer repaid debt owed to finance sub u as set forth above on the date of the loan the parent and its subsidiaries including the taxpayer had an informal foreign exchange exposure practice and policy in place which was later reduced to writing providing that an operating company should engage in foreign exchange transactions only if needed i to meet requirements of commercial trading activity and ii to manage the expected future cash flows arising from the activity to a rolling twelve-month basis as discussed above the loan was denominated in the currency of country a the taxpayer and its subsidiaries did not have any business operations or activities requiring the use of country a currency and did not have any financial instruments other than the loan or payables or receivables denominated in country a currency the taxpayer could have reduced the interest rate paid on the loan by entering into a currency hedging_transaction economically the hedging_transaction would have lowered the effective_interest_rate on the loan to a dollar rate if the loan had been fully hedged on the issue_date the taxpayer however did not enter into a hedging_transaction tl-n-10306-94 it is our understanding that finance sub x was subject_to tax on interest earned on the loan in country x at a rate no greater than a percent an unusually low tax_rate thus the taxpayer was able to reduce the amount of its federal_income_tax liability at the effective u s tax_rate by deducting the interest_paid on the loan from its taxable_income yet the corresponding tax on the interest_income in country x was computed at a rate far below the u s rate the taxpayer does not have any documents produced at the time of the loan explaining why it borrowed a large amount of funds denominated in a foreign_currency at a high interest rate from finance sub x the taxpayer is not engaged in a business in which speculating in foreign_currencies is a common practice in fact the loan appears to be the only instance in which the taxpayer engaged in a speculative foreign_currency transaction around the time the loan was made parent was the subject of a takeover attempt credit agencies placed the debt of parent and its subsidiaries on a credit watch because it was possible that parent and its subsidiaries might borrow additional funds to defend against the takeover bid in response to the takeover attempt parent increased the amount of the dividend it paid to its shareholders for financial reporting purposes the taxpayer reported a currency loss on the loan at the end of the first taxable_year the loan was outstanding determined under a mark to market timing convention on its federal_income_tax return the taxpayer claimed a deduction for the unrealized currency loss by treating the loss as additional interest_expense paid on the loan the taxpayer later agreed that no deduction is allowed for any unrealized currency loss on the loan at the end of the first tax_year the loan was outstanding and that the currency loss should have been reflected as a difference between book and tax income on schedule m-1 of its federal_income_tax return when the loan was repaid the taxpayer recognized a relatively small currency gain that had the economic_effect of reducing the overall cost of the loan by about d percent law and analysis sec_163 generally provides that a deduction is allowed for interest_paid or accrued within the taxable_year on indebtedness however no deduction is permitted for interest_paid or accrued on loan arrangements that lack economic_substance apart from anticipated tax consequences 364_f2d_734 2nd cir 364_us_361 we need to determine whether the interest_deduction claimed by the taxpayer on the loan should be disallowed for lack of economic_substance tl-n-10306-94 as a general_rule taxpayers have the right to arrange their affairs in order to minimize their taxes 293_us_465 the key question in analyzing a tax-motivated transaction is whether what was done apart from the tax motive was the thing the statute intended id in gregory the court disregarded the potential tax consequences of a corporate_reorganization despite the fact that the taxpayer had complied with all statutory requirements because the transaction had no valid economic purpose and on its face lay outside the intent of the statute subsequent to its decision in gregory the supreme court held that to be respected for federal_income_tax purposes a transaction must have economic purpose beyond tax reduction knetsch v united_states supra thus a transaction must have economic_substance to be respected for tax purposes see 157_f3d_231 3rd cir aff’g in relevant part 73_tcm_2189 a transaction between related parties is generally subject_to special scrutiny as use of legal formalities may give the appearance of substance where it would otherwise be lacking riverpoint lace work inc v commissioner 13_tcm_463 citations omitted shaffer terminals inc v commissioner 16_tc_35 aff’d per curiam 194_f2d_539 9th cir citing 308_us_473 in a related-party context the concern is that a person may reduce his income_tax by transferring his money from one pocket to another even though he uses different trousers a man with a half-dozen pockets might almost escape tax_liability altogether 116_fsupp_721 cl_ct in evaluating the validity of a transaction courts typically attempt to determine first whether a transaction genuinely occurred or whether it was merely papered in order to generate unwarranted tax benefits transactions that are determined to be factual shams are of course disregarded see eg malden knitting 42_tc_769 a transaction that is determined to have genuinely occurred is analyzed next in terms of economic_substance generally an economic_substance analysis looks to the subjective business_purpose and the objective profit potential of the transaction see 81_tc_184 aff’d in relevant part 752_f2d_89 4th cir united parcel service of america inc v commissioner tcmemo_1999_268 date acm supra pincite these two aspects of an economic_substance inquiry do not constitute a rigid two-step test but rather represent related factors both of which inform the analysis acm supra pincite various articulations of the subjective prong of the economic_substance analysis have been set forth by the courts e g acm t c m pincite whether the tl-n-10306-94 transaction is rationally related to a useful nontax purpose in light of the taxpayer’s economic situation and intentions acm f 3d pincite whether the transaction was intended to serve any useful non-tax purpose rice’s toyota world f 2d pincite whether the taxpayer was motivated by no business_purpose other than obtaining tax benefits in entering in the transaction friendship dairies inc v commissioner 861_f2d_494 7th cir judges can’t peer into people’s minds or ‘weigh’ motives rather the usual approach is to focus the analysis on whether any non-tax goals or functions were or plausibly could have been served by the action the common thread of these articulations however is whether the transaction had a business_purpose other than obtaining tax benefits like the subjective prong of the economic_substance analysis the phrasing of the objective test has varied among the different courts for example the tax_court in acm articulated the objective prong as requiring that there be a reasonable expectation that the non-tax benefits would be at least commensurate with the transaction costs t c m pincite the third circuit on appeal of the same case repeatedly searched for any practical economic effects of a transaction other than the creation of income_tax benefits by examining the taxpayer’s financial condition before and after the transaction acm f 3d pincite under the fourth circuit’s expression of the objective prong in rice’s toyota world a transaction has no economic_substance where no reasonable possibility of profit exists f 2d pincite see also friendship dairies t c pincite cf 864_f2d_1214 5th cir objective analysis involved examination of the profit making potential while the specific articulation of the objective prong has differed among the courts the fundamental principle is that a transaction must have real and practical economic effects other than the creation of income_tax benefits to satisfy the objective aspects of the sham analysis see 843_f2d_351 9th cir central to this notion is that where the profit derived from the transaction is infinitesimally nominal and vastly insignificant when considered in comparison with the claimed tax_benefit the fact of the profit does not automatically preclude a finding that the transaction failed the objective prong of the economic_substance analysis see eg 94_tc_738 in knetsch v united_states supra the supreme court held that certain indebtedness incurred by a taxpayer should be disregarded for tax purposes because the indebtedness was really a sham the taxpayer entered into a series transactions with an insurance_company in form the taxpayer purchased annuity bonds in exchange for a non-recourse note and prepaid_interest on the note the taxpayer also borrowed against increases in the cash_value of the bonds and prepaid_interest on the amounts borrowed however in reality the taxpayer claimed large interest deductions in exchange for paying a fee to the insurance_company the taxpayer never acquired a meaningful beneficial_interest in the annuity bonds thus the supreme court held that no valid indebtedness existed tl-n-10306-94 between the taxpayer and insurance_company so no deduction was allowed for the purported interest_expense in goldstein v commissioner supra the second circuit held that no interest_deduction was allowed on debt incurred by a taxpayer with unrelated banks because the taxpayer did not borrow the money for a business_purpose other than tax_avoidance the taxpayer won the irish sweepstakes and subsequently entered into a series of transactions designed to reduce the federal_income_tax due on her winnings the taxpayer borrowed money from banks and bought government securities with the loan proceeds and prepaid_interest due on the loans the interest rate on the loans wa sec_4 percent but the interest rate on the government bonds was about percent the court stated that no interest_deduction is allowed unless it can be said that the loan arrangements had purpose substance or utility apart from their anticipated tax consequences goldstein v commissioner supra pincite the second circuit held that although a valid indebtedness existed no deduction was allowed because there was not a valid business_purpose for the debt incurred other than tax_avoidance in knetsch v u s supra the loan was disregarded and no interest_deduction allowed because the whole transaction was a fictitious sham lacking in any economic_substance in goldstein v commissioner supra the loan was not disregarded as a fiction but no deduction was allowed for interest because the taxpayer had no business_purpose for borrowing the money other than tax_avoidance thus in the knetsch and goldstein cases each court adopted a different approach based on the facts at hand for disallowing interest deductions but both courts examined the objective profit potential of and subjective business purposes for the loan transactions to determine whether the transactions had economic_substance for the reasons discussed below we conclude that the taxpayer is not allowed a deduction for interest_paid on the loan on grounds that no valid indebtedness was created because the loan was a fictitious sham lacking in substance under knetsch v u s supra and the taxpayer had no business_purpose for borrowing the money other than to reduce its taxes under goldstein v commissioner supra although the knetsch and goldstein cases adopted different approaches for disallowing interest deductions our analysis of the objective profit potential of and subjective business purposes for the loan transaction set forth below shows that no deduction should be allowed under either approach before beginning our analysis we note that the formalities of making the loan were followed and funds were actually transferred thus the loan was not a sham in fact the issue is whether the loan had economic_substance because the loan is between related parties special scrutiny is warranted objective profit potential tl-n-10306-94 the taxpayer borrowed a large amount of funds from finance sub x a related_party denominated in a foreign_currency at a high interest rate the taxpayer used the funds it borrowed to repay debts that accrued interest at a significantly lower rate owed to finance sub u another related_party on its face no objective profit potential supports engaging in this transaction because the taxpayer refinanced a low interest rate loan with a high interest rate loan other facts also strongly suggest that the loan had no real or practical economic effects other than tax_avoidance the taxpayer did not need the funds it borrowed to finance its business operations and it had credit lines with commercial banks that could have been used to raise funds the dollar interest rate paid on any loans made under these credit lines would been substantially lower than the interest rate paid on the loan the taxpayer borrowed from finance sub x in the currency of country a the taxpayer had no business activities or operations in country a had no payables or receivables in country a currency and did not normally borrow money in foreign_currencies in fact the taxpayer appears to have violated its own internal corporate policy by borrowing the country a currency and this appears to be the only time that the taxpayer has borrowed money in any foreign_currency the taxpayer did not enter into a currency hedging_transaction that would have lowered the effective_interest_rate it paid on the loan to an interest rate approximately equal to the interest rate paid on the debts retired by the taxpayer had the taxpayer fully hedged the country a debt however the internal_revenue_service could have integrated the instruments creating a synthetic dollar borrowing for tax purposes sec_988 notice_87_11 1987_1_cb_423 this would have eliminated the high interest_deduction claimed by the taxpayer based on these facts the taxpayer does not have any objective profit potential for borrowing funds from finance sub x through the loan the lack of any objective profit potential strongly suggests that the loan lacked economic_substance generally foreign_currency forward contracts are priced under an interest rate parity theory which takes into account the difference in interest rates in the currencies subject_to the contract see schwartz and smith the handbook of currency and interest rate risk management new york institute of finance because of this pricing the economic yield on a foreign_currency denominated debt_instrument that is fully hedged into dollars will reflect prevailing dollar interest rates on the day the hedge is entered into the same is true if a currency swap is used to hedge thus the taxpayer could have borrowed the country a currency and effectively reduced the high country a interest rate to a dollar rate however it chose not to do so leaving it in the position of having replaced a low interest rate dollar debt with a high interest rate country a debt tl-n-10306-94 we will now consider whether the taxpayer had one or more valid subjective business purposes for borrowing money from finance sub x through the loan subjective business_purpose the taxpayer claims it had three business purposes for borrowing funds through the loan parent and its subsidiaries needed to retire outside debt because the takeover attempt had caused parent and its subsidiaries to be placed on a credit watch parent needed to raise capital to defend against the takeover and economically the taxpayer was attempting to lower the effective_interest_rate of the loan by speculating through an unhedged foreign_currency position first the taxpayer claims that credit agencies had placed the debt of parent and its subsidiaries on credit watch status because it was possible that parent and its subsidiaries might borrow additional funds to fight-off a takeover attempt the taxpayer claims that parent and its subsidiaries might have needed to pay a higher interest rate on debt owed to third parties because their debt was placed on credit watch status so they sought to reduce the amount of third-party debt the loan allowed the taxpayer to repay debt owed to finance sub u so finance sub u could retire some of the commercial paper it had issued to third parties thus the taxpayer argues that the loan was entered into to eliminate the risk that finance sub u might have to pay a higher interest rate on some of its commercial paper finance sub u borrows money from the public by issuing commercial paper and loans those funds to parent and its subsidiaries charging them the same interest rate as it pays on the commercial paper the taxpayer borrowed funds from finance sub x through the loan and used the loan proceeds to repay some debt owed to finance sub u finance sub u appears to have used the loan proceeds to retire some of its commercial paper the interest rate on the loan was substantially higher than the interest rate on the commercial paper and the debt retired by the taxpayer we do not believe that the loan was entered into to facilitate repayment of debt owed to outside creditors for two reasons first finance sub x did not need to loan money to the taxpayer to enable finance sub u to repay its commercial paper because finance sub x also owed money to finance sub u finance sub x could have simply transferred money directly to finance sub u without first loaning the money to the taxpayer second the interest rate paid on the loan was substantially higher than any interest rate the taxpayer might have been required to pay on the repaid debt due to the credit watch no reasonable businessman would refinance debt at close to double the interest rate on the underlying debt even if that underlying debt was subject_to a credit watch resulting in a marginally higher tl-n-10306-94 rate for these reasons we do not believe that the taxpayer borrowed high interest rate funds to mitigate the adverse effects of the credit watch second the taxpayer claims the loan was entered into to raise funds needed by parent to fight a takeover attempt a loan between members of an affiliated_group does not increase the funds available to the group as a whole moreover the loan actually reduced the amount of funds available to the parent’s affiliated_group to fight the takeover because those funds were ultimately used to retire commercial paper issued by finance sub u the only way that the loan might have increased the amount of funds available to parent to fight the takeover bid was by reducing the tax_liability of the parent’s affiliated_group the taxpayer’s u s income_tax_liability was reduced due to the interest_deduction it claimed on the loan finance sub x’s country_x_income_tax liability did not increase substantially from the interest_income received on the loan because the interest_income was subject_to a special low tax_rate in country x these facts further support the conclusion that the only reason the taxpayer engaged in the loan transaction was to arbitrage the tax systems of the u s and country x finally the taxpayer claims that it intended to lower the effective_interest_rate paid on the loan by speculating on the movement of foreign_currencies specifically the taxpayer claims it planned to reduce the overall cost of the loan by speculating that country a currency would decline relative to the u s dollar over the term of loan generating a currency gain that would effectively reduce the interest rate paid on the loan the taxpayer could not have anticipated with any degree of assurance that a currency gain would offset the high interest rate paid on the loan many factors affect currency movements some of which are difficult to predict and weak currencies can be very volatile moreover we have strong reservations that the forward rate which is computed by reference to interest rate differentials and we note that the credit watch did not in fact raise the interest rate that finance sub u had to pay on its commercial paper c hanges in the spot values of a particular currency are only minimally related to changes in interest rates such things as trade and capital flows the political climate sovereign credit risk and market psychology have a much greater impact on spot rates than interest rates do footnote omitted consequently if a u s taxpayer has an unhedged position in a foreign_currency he is speculating on all of those factors and he has not locked in a guaranteed exchange gain_or_loss o’neill and lee federal_income_tax treatment of foreign_currency_transactions after the tax_reform_act_of_1986 tax note sec_185 sec_186 date tl-n-10306-94 generally prevents arbitrage in the foreign_currency markets is such an accurate predictor of currency movements that a reasonable businessman would rely on it to project with confidence that the high interest rate on a short term weak currency borrowing would be significantly offset by a continued weakening of the currency thus we do not believe that a reasonable businessman would have borrowed a large amount of funds in a weak foreign_currency at a high interest rate with a reasonable expectation that a speculative currency gain would materialize to reduce the effective_interest_rate paid on the loan for financial reporting purposes the taxpayer reported a currency loss on the loan at the end of the first tax_year the loan was outstanding computed under a mark-to- market timing convention on its federal_income_tax return the taxpayer improperly reported the currency loss as additional interest_expense increasing the effective_interest_rate of the loan by about z percent the failure to report the currency loss on schedule m-1 of its tax_return suggests that the taxpayer may have been trying to conceal the loan transaction although the taxpayer eventually recognized a small currency gain when the loan was repaid the effective_interest_rate on the loan even after considering the currency gain remained substantially higher than a dollar interest rate as discussed above the taxpayer is not engaged in a business in which speculating in foreign_currencies is common in fact the loan appears to be the only instance in which the taxpayer borrowed funds in a foreign_currency this is consistent with the fact that the taxpayer appears to have violated its own internal corporate policy by borrowing funds in a foreign_currency the taxpayer has not been able to provide any contemporaneous documents showing any business_purpose for the loan including currency speculation it is incredible to believe that the taxpayer would engage in a highly speculative foreign_currency transaction involving a large amount of funds in violation of company policy and have no contemporaneous documents explaining its reasons for doing so thus we do not believe that the taxpayer engaged in the loan transaction to speculate on foreign_currency movements furthermore from an economic perspective it is questionable whether a party is speculating in a foreign_currency when the party on the other side of the transaction is related to the taxpayer the taxpayer and finance sub x are both owned by parent and any movement in the value of the foreign_currency of country a relative to the u s dollar would not have had any economic impact on the parent’s affiliated_group as a whole in analyzing whether the taxpayer has a valid business_purpose in the context of an economic_substance analysis it is appropriate to ask whether considering the transaction as a whole the taxpayer had the potential to profit economically through speculating in the foreign_currency see note tl-n-10306-94 in this case the parent’s affiliated_group as a whole could not profit from any movement in the value of country a currency relative to the u s dollar because members of the group were on both sides of the same transaction in summary the taxpayer borrowed a large amount of funds at a high interest rate denominated in a foreign_currency from a related_party to repay dollar denominated debts owed to another related_party that were accruing interest at a much lower interest rate the taxpayer claims that it engaged in the loan transaction hoping a foreign_currency_gain would effectively reduce the high interest rate on the loan nothing in the facts presented supports this claim accordingly we conclude that the loan was not entered into for a business_purpose other than tax_avoidance and that the loan lacked economic_substance knetsch v united_states supra goldstein v commissioner supra thus no deduction should be allowed for interest_paid on the loan and the currency gain should be ignored for federal_income_tax purposes please call steven jensen pincite-3870 if you have any further questions jeffrey l dorfman we recognize that other legal theories such as step transaction and sec_482 are possible theories that could apply to the loan transaction however because the loan did not have any economic_substance we do not consider whether the loan may also be ignored under other legal theories
